Offer To Purchase For Cash at Least 734,079 Ordinary Shares of RiT Technologies Ltd. at a price of $0.86 Per Share by STINS COMAN Incorporated The Offer and Withdrawal Rights Will Expire at 5:00 p.m., New York City Time, on June 2, 2008, Unless the Offer is Extended. May 2, To Brokers, Dealers, Commercial Banks, Trust Companies and Other Nominees: We have been appointed by STINS COMAN Incorporated (the “Bidder”), to act as Information Agent in connection with the Bidder’s offer to purchase 734,079 ordinary shares, par value NIS 0.1 per share, of RiT Technologies Ltd.(“RiT”), or such greater number of shares that will represent 5% of the total voting rights of RiT outstanding as of the expiration of the offer, at a price of $0.86 per share, net to the seller in cash, less any required withholding taxes and without interest, upon the terms and subject to the conditions set forth in the Bidder’s Offer to Purchase, dated May 2, 2008 (the “Offer to Purchase”) and the related Letter of Transmittal (which, as amended from time to time, together constitute the “Offer”) enclosed herewith. Please furnish copies of the enclosed materials to those of your clients for whose accounts you hold shares registered in your name or in the name of your nominee. We urge you to contact your clients as promptly as possible. Please note that the Offer and withdrawal rights expire at 5:00 p.m., New York City time, on June 2, 2008 (the “Initial Offer Period”), unless the Offer is extended. The Offer is conditioned on, among other things: •In accordance with Israeli law, there being validly tendered and not withdrawn prior to the expiration of the Initial Offer Period and the expiration of the Additional Offer Period (defined below) at least a number of ordinary shares that represents 5% of the then outstanding voting rights of RiT. •In accordance with Israeli law, the aggregate number of shares tendered in the offer exceeds the number of shares represented by notices of objection to the consummation of the Offer. See more information below. The offer is not conditioned on the availability of financing or on the approval of the board of directors of RiT.
